GPS FUNDS I GPS FUNDS II (the “Trusts”) SUPPLEMENT TO THE PROSPECTUSES DATED JULY 31, 2013 The date of this supplement is November 26, 2013 1.In connection with the previously disclosed change in control of the advisor, Genworth Financial Wealth Management, Inc. has changed its name to AssetMark, Inc. All references in the Prospectuses to “Genworth Financial Wealth Management, Inc.” are replaced with references to “AssetMark, Inc.,”and all references to “GFWM” are replaced with references to “AssetMark.” 2.The Trusts’ website has changed from www.GenworthWealth.com to www.AssetMark.com. SHAREHOLDERS SHOULD RETAIN THIS SUPPLEMENT FOR FUTURE REFERENCE GPS FUNDS II (the “Trust”) SUPPLEMENT TO THE STATEMENT OF ADDITIONAL INFORMATION DATED JULY 31, 2013 The date of this supplement is November 26, 2013. 1.In connection with the previously disclosed change in control of the advisor, Genworth Financial Wealth Management, Inc. has changed its name to AssetMark, Inc. All references in the Statement of Additional Information to “Genworth Financial Wealth Management, Inc.” are replaced with references to “AssetMark, Inc.,”and all references to “GFWM” are replaced with references to “AssetMark.” Additionally, all references to “Genworth Financial Trust Company” are replaced with references to “AssetMark Trust Company.” 2.The Trust’s website has changed from www.GenworthWealth.com to www.AssetMark.com. SHAREHOLDERS SHOULD RETAIN THIS SUPPLEMENT FOR FUTURE REFERENCE
